Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Majumdar (US PGPub 20190042945), in view of Medioni (US PGPub 10339443), in view of Guo (US PGPub 20200082264), in view of Jiamg (US PGPub 20200005151), in view of Towal (US PGPub 20190332941), and further in view of Nachum (US PGPub 20190147339) failed to disclose: a method of training a neural network (NN) block for a neural network, comprising: performing a first quantization operation on a real-valued feature map tensor to generate a corresponding binary feature map tensor; performing a second quantization operation on a real-valued weight tensor to generate a corresponding binary weight tensor; convoluting the binary feature map tensor with the binary weight tensor to generate a convoluted output; scaling the convoluted output with a scaling factor to generate a scaled output, wherein the scaled output is equal to an estimated weight tensor convoluted with the binary feature map tensor, the estimated weight tensor corresponding to a product of the binary weight tensor and the scaling factor; calculating a loss function, the loss function including a regularization function configured to train the scaling factor so that the estimated weight tensor is guided towards the real-valued weight tensor; and updating the real-valued weight tensor and scaling factor based on the calculated loss function, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Majumdar, Medioni, Guo, Jiamg, Towal, Nachum discloses of a method of training a neural network (NN) block for a neural network, comprising: performing a first quantization operation on a real-valued feature map tensor to generate a corresponding binary feature map tensor; performing a second quantization operation on a real-valued weight tensor to generate a corresponding binary weight tensor; convoluting the binary feature map tensor with the binary weight tensor to generate a convoluted output; scaling the convoluted output with a scaling factor to generate a scaled output; calculating a loss function; and updating the real-valued weight tensor and scaling factor based on the calculated loss function.
Respectively, Majumdar teaches that address problems associated with quantization of a primary neural network may do so by one or more different technical means, such as, generating, by a secondary neural network logic circuitry for a primary neural network logic circuitry, quantization parameters, wherein the primary neural network logic circuitry comprises a primary neural network with multiple layers trainable with an objective function, wherein each of the multiple layers of the primary neural network comprises multiple tensors, wherein the secondary neural network logic circuitry comprises one or more secondary neural networks trainable with the objective function to output the quantization parameters to the tensors; generating, by a primary neural network logic circuitry, an output; evaluating the output via the objective function to determine errors; backpropagating the errors through the primary neural network logic circuitry to train the primary neural network logic circuitry; training the secondary neural networks via the objective function of the primary neural network while training the primary neural network via backpropagation; training the secondary neural networks prior to training the primary neural network via a heuristic parameters and supervised learning; generating a quantization parameter for one or more tensors in each layer of the multiple layers of the primary neural network; determining the quantization parameter that comprises one or more scalar multipliers for a floating-point number of a tensor in at least one layer of the multiple layers of the primary neural network and computing via the at least one layer with tensors as fixed-point numbers; implementing a secondary neural network as a single-parameter neural network that is trainable via backpropagation; implementing a secondary neural network as a multiple-parameter neural network that is trainable via backpropagation; and the like.
Medioni teaches that the convolution may be written as shown in FIG. 3C, where the binary values of the input tensor (+1 if positive; −1 if negative) is denoted as I.sub.b and the binary version of the weights is denoted as α.sub.b. The binary convolution (I.sub.b star α.sub.b) may be computed with bitwise operations (XOR). Uses of other convolutions are contemplated. The output of the network is compared to the desired output using a loss function and an error value is calculated for each of the neurons in the output layer.
Guo teaches of approximating  a real-valued weight tensor with a sum of scaled binary tensors according to exemplary embodiments and optimizing a trained convolutional neural network (CNN) includes initializing an approximation residue as a trained weight tensor for the trained CNN; determining a plurality of binary tensors and scale factor pairs; and updating the approximation residue using the binary tensors and scale factor pairs and optimizing a trained convolutional neural network (CNN) comprising: initializing an approximation residue as a trained weight tensor for the trained CNN; determining a plurality of binary tensors and scale factor pairs; and updating the approximation residue using the binary tensors and scale factor pairs.
Jiamg teaches of receiving a set of training data, selecting a number of multi-scale convolutional layers, defining the different scales, forming each multi-scale convolutional layer by convolving the multiple groups of intermediate features maps at different scales and concatenating the resized convolution results, constructing the deep convolutional neural network by cascading a series of the layers, and training the filters in each layer pyramid by applying a backpropagation method. [0016] the constructed and trained neural network is tested by computing the series of convolutional layers for a test image and making a classification decision upon result of the last convolutional layer in the series. [0017] different weights are applied for convolution at different scales.
Towal teaches that the rank selection parameters may optionally be updated simultaneously (e.g., in the same time period) or concurrently with updating the first weight tensor and the second weight tensor. the process decomposes a weight tensor into a first weight tensor and a second weight tensor. In some aspects, the weight tensor may be decomposed by applying singular value decomposition to the weight tensor. In block 704, a set of rank selection parameters may be applied to the first weight tensor and the second weight tensor to truncate the rank of the first weight tensor and the second weight tensor.
Nachum teaches of training the received neural network based on a loss function including batch normalization scale factor regularization terms may cause one or more particular neurons to become inactive, as the scale factors of the batch normalization operations corresponding to the neurons are set to zero.
However, the prior art, Majumdar, Medioni, Guo, Jiamg, Towal, Nachum failed to disclose the allowable subject matter such as “wherein the scaled output is equal to an estimated weight tensor convoluted with the binary feature map tensor, the estimated weight tensor corresponding to a product of the binary weight tensor and the scaling factor; the loss function including a regularization function configured to train the scaling factor so that the estimated weight tensor is guided towards the real-valued weight tensor”.
Claim 9 is the system claim, similar to the claim 1, and claim 17 is the product claim, similar to the claim 1. Therefore, claims 1-17 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193